DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-14 in the reply filed on 7/26/2022 is acknowledged.
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/26/2022.

Specification
The abstract of the disclosure is objected to because in the second to last line of the abstract, the number “2” is recited.  This appears to be a typographical error.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 2 and 3 are objected to because of the following informalities:  it appears there is an extra space in the second line between “frequency” and “when” in claim 2 and please put a comma between “elements” and “are” in the last line of claim 3.  Appropriate correction is required.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-14 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Drevon et al. (US 20120228051).
Drevon discloses a multilayer acoustic skin.  Concerning claim 1, Drevon discloses the multilayer acoustic skin comprises a first layer having bands that are misaligned in the thickness direction (FIG. 6; element 114a) and at least a second layer (element 114b) that can have a different spacing in the bands, resulting in a different degree of opening and as such, a different filling density (para. 0060-0107).  Examiner notes that since it is used in the same manner (acoustic absorption), the frequencies of each layer would be different.  Regarding claims 3 and 4, each band is parallel and space apart from each other (FIG. 6; para. 0063-0074).  Concerning claims 5-7, as shown in Figure 6, element 114a is comprised of elements 115a and 115b, wherein the bands change sequentially and in a constant degree of change (i.e. 115a and 115b are substantially perpendicular to each other, wherein the bands for each element are parallel to each other).  Regarding claim 8, as shown in the Figures, the elements are bands which correspond to “bar shape”.  Concerning claims 9-11, as shown in Figure 6 and element 114b, the layer has bands at a different degree of misalignment and arrangement, resulting in the claimed structure.  With respect to claim 12, as shown in Figure 6, each layer has a rectilinear pore in the thickness direction.  In regards to claims 13 and 14, the structure can further comprise at least three, four, or five series of layers having angularly or laterally offset from the other layers, wherein the result would be a different filling density than the other layers.

Claim Rejections - 35 USC § 103
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Drevon et al. (US 20120228051).
Drevon discloses the degree of opening  results in the desired noise absorption (para. 0052).  As such, for the desired noise absorption, one of ordinary skill in the art would have been motivated to have the claimed filling density.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ravise et al. (US 20180182369) and Bravo et al. (Journal of Acoustical Society of America).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASHANT J KHATRI whose telephone number is (571)270-3470. The examiner can normally be reached M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRASHANT J. KHATRI
Primary Examiner
Art Unit 1783



/PRASHANT J KHATRI/Primary Examiner, Art Unit 1783